





Exhibit 10.4




FORM OF

PROMISSORY NOTE AND LOAN AGREEMENT

(Line of Credit)




In accordance with the Instructions to Item 601, the following schedule
identifies other promissory notes that have not been filed because they are
substantially identical in all material respects to the promissory note that is
being filed.  The following schedule sets forth the material details in which
the omitted promissory notes differ from the promissory note that is being
filed.




Promissory Note

Date




Holder




Amount

Collateral

Conversion Rate

Maturity

Date

August 31, 2012

SRX International, Inc.

$ 300,000

$ 0.10 per share

December 31, 2012

  




1







--------------------------------------------------------------------------------







PROMISSORY NOTE AND LOAN AGREEMENT

(Line of Credit)







FOR VALUE RECEIVED, Flexpoint Sensor Systems, Inc. (“Maker”) promises to Empire
Fund Managers, LLC, (“Holder”), as follows:




1.     Principal and Interest.   Holder agrees to provide Maker with a loan in
an amount up to Three Hundred Thousand Dollars ($300,000.00) subject to and upon
the terms and conditions of this Note.   So long as there is not Event of
Default as defined herein, Holder agrees to make advances on this Line of Credit
to Maker (“Advances”) from time to time as agreed upon by both Maker and Holder
commencing from the date of this Promissory Note (“Note”) up to the Maturity
Date, as defined herein. Notwithstanding anything to the contrary in this Note,
the aggregate principal amount of the Note shall not at any time exceed Three
Hundred Thousand Dollars ($300,000.00).   Maker promise to pay to the order of
Holder at P. O. Box 526312, Salt Lake City, UT 84152-6312, in legal tender of
the United States of America, the sum of all Advances under the Note
(“Principal”) together with Base Interest thereon at a fixed rate of interest of
ten percent (10%) per annum (“Base Interest”) on that part of the Principal that
has been advanced and has not been paid.  Base Interest will be charged all
Advances beginning on the date of funding of this Note, and continuing until the
full amount of Principal, accrued Base Interest, and any additional charges
under this Note have been paid.  Interest shall be calculated at the rate set
forth above on the basis of a 360 day year and the actual number of days elapsed
by multiplying the principal sum by the per annum rate set forth above and
multiplying the product thereof by the actual number of days elapsed and
dividing the product so obtained by 360.  “Date of Funding” shall mean that date
on which the Maker receives the Loan Advance from Lender.




2.        Alternate Rate of Interest.  In the event of a default and beginning
at the time of default in the terms of this Note or any other document given in
connection with this loan (collectively, the “Loan Documents”), or Maker’s
failure to pay an installment of Base Interest or the Principal on the date on
which it is due, then the entire amount of unpaid Principal and Base Interest on
this Note shall bear interest at the rate of Sixteen percent (16 %) per annum
(the “Alternate Rate”).




3.        Late Fee.  In the event a scheduled payment is not received by holder
on its due date, Maker shall be assessed a late fee of two percent (2%) of the
payment due.  This payment shall be made to compensate Holder for additional
risk and expense involved in managing and servicing a delinquent loan.  Each
payment shall be first credited to any late payments due, then to accrued
interest due, and the remaining to principal.




4.       Repayment.  Maker shall pay the entire Principal balance, together with
accrued and unpaid Base Interest, if any, and other charges permitted under this
Note or the Loan Documents, on or before July 31, 2013 (the “Maturity Date”).
 All payments received shall be applied first to Base Interest, second, as
applicable, to any prepayment charge under this Note, third to interest at the
Alternate Rate, if applicable, and fourth to Principal.










                

                _____    _____

                 Initial     Date





2







--------------------------------------------------------------------------------







5.       Collateral.  As collateral for the obligations and liabilities
hereunder, Maker shall and does hereby grant to Holder a security interest in
newly issued restricted common stock of the Maker as Collateral.




 

At the Holder’s option at anytime during the term of this Note, the Holder may
convert all or part of this Note to the Maker’s restricted common stock at the
conversions rate of $.10 per share or at a price to be mutually determined by
the Maker and Holder of this Note based on the current market price of the
stock.  All of the foregoing is collectively referred to as the “Collateral”.




6.     Representations and Warranties.  Maker represents and warrants to Holder
as follows:




a.       Maker is a Delaware company doing business in Utah.




b.    There are no significant actions or suits pending, or to the knowledge of
Maker threatened against or affecting Maker, or any of their assets, which if
adversely determined could have a material adverse affect on the financial
conditions of Maker.




c.    Any financial statements which have heretofore been provided to Holder by
Maker are correct, complete, and accurately represent the financial position of
Maker as of the date of such financial statements and there have been no
material adverse changes since such date.




d.     No information or report furnished by Maker to Holder in connection with
this Note contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.




7.   Covenants.  Maker covenants and agrees with Holder as follows:




a.     Maker will notify Holder of any default under the terms of the Note or of
any litigation, proceeding, or development which may have a material adverse
affect on Makers’ ability to perform under the terms of this Note or any
security agreement given in connection therewith.




b.     Maker shall not sell, assign, convey, hypothecate, pledge, or alienate
its interest in the Collateral, or any part thereof, or permit any divestiture
of title, whether voluntary or involuntary, without Holder’s prior written
consent.




c.    The Holder may, from time to time, sell, assign, or pledge this Note to
any person, financial institution, or other entity, which person, financial
institution, or other entity does not have any obligation, duty, responsibility,
or other liability for the transaction from which this Note arose.  The Maker
hereby waives any claim, defense to payment, or cause of action related to,
connected with, or arising from this Note or the transaction from which it arose
against the person, financial institution, or other entity that may accept the
sale, assignment, or pledge of this Note.










               _____    _____

                 Initial     Date




                











3







--------------------------------------------------------------------------------







8.     Events of Default.  An Event of Default under this Note shall occur if
any of the following events shall occur:




a.     Failure to pay any Interest or the payment of Principal when due.




b.     Any representations or warranties made by Maker in this Note are untrue
in any material respect at the time when made including the covenants agreed
above.




c.     Any of the documents executed and delivered in connection herewith shall
for any reason cease to be in full force and effect.




d.    There is a default in any term or condition of any Loan Document executed
by Maker in connection with the Loan.




e.     Holder otherwise reasonably deems itself to be insecure, gives Maker
written notice of the grounds thereof, and Maker fails to remedy or otherwise
satisfy Holder within ten (10) days thereafter.




f.     Holder requests credit report update, copies of tax returns, financial
statements, or other information Holder might feel necessary and information is
not provided within thirty (30) days of such request.




9.     Remedies.  Upon default by Maker as defined above, then the entire amount
of unpaid Principal, Interest on and charges under this Note shall (i) bear
interest at the Alternate Rate from the date of any default, and (ii) at the
option of Holder, be and become immediately due and payable without presentment,
demand, protest or other notice of any kind.  To the extent permitted by law,
Makers waive any rights to presentment, demand, protest, or notice of any kind
in connection with this Note.  The remedies of Holder as provided in this Note,
or at law or in equity, shall be cumulative and concurrent, and may be pursued
singly, successively, or together at the sole discretion of Holder, and may be
exercised as often as occasion therefore shall occur; and the failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof.  Maker agrees to pay all costs of collection incurred by reason
of the default, including court costs and reasonable attorney’s fees, including
such expenses incurred before legal action, during the pendency thereof, and
continuing to all such expenses in connection with appeals to higher courts
arising out of matters associated herewith.




10.     General Provisions.  This Note shall be binding upon Maker, its
successors and assigns.  This Note is not assumable without prior written
consent of Holder.  The interpretation and construction of this Note, and all
matters relating thereto, shall be governed by the laws of the State of Utah.
 Any judicial proceeding brought to enforce this Note, or any matter related
thereto, shall be brought in the appropriate courts for Salt Lake County, State
of Utah or the appropriate United States District Court in Utah.  By execution
of this Note, each party accepts and agrees to the exclusive jurisdiction of the
aforesaid courts and irrevocable agrees to be bound by any judgment rendered
thereby in connection with this Note.  













               _____    _____

                 Initial     Date




















4







--------------------------------------------------------------------------------







11.     General Waiver.   All Makers, guarantors, and endorsers of this Note
consent to renewals and extensions of time before or after the Maturity Date of
the Note and agree that no failure on the part of the Holder to exercise any
power, right, or privilege under this Note, or to insist upon prompt compliance
with the terms of this Note.




12.     Makers’ Waiver.   Maker waive to the fullest extent permitted by law the
right to plead any and all statutes of limitations as a defense to any demand
made pursuant to the Note.  Holder shall not be deemed, by any act of omission
or commission, to have waived any of its rights or remedies under this Note
unless such waiver is in writing and signed by Holder and only to the extent
specifically set forth in writing. A waiver with reference to one event shall
not be construed as continuing or as a bar to or waiver of any right or remedy
as to a subsequent event.  No delay or omission of Holder to exercise any right,
whether before or after any event of default under this Note, shall impair any
such right or shall be construed to be a waiver of any right of default, and the
acceptance at any time by Holder hereof of any past due amounts shall not be
deemed to be a waiver of the right to require prompt payment when due of any
other amounts then or thereafter due and payable.




13.     Entire Agreement in Writing.   This written agreement, and any other
documents executed in connection herewith, are the final expression of the
agreement and understanding of Maker and Holder with respect to the general
subject matter hereof and supersede any previous understanding, negotiations or
discussions, whether written or oral.  This written agreement, and any other
documents executed in connection herewith, may not be contradicted by evidence
of any alleged oral agreement.




14.     Sale of Participations.  Holder may, at any time, sell, transfer,
assign, or grant participations in the Loan and in the Loan Documents, and
Holder may forward to such participant and prospective participant all documents
and information relating to the Loan and to Borrower whether furnished by
Borrower or otherwise, as Holder determines necessary or desirable.

                

15.     Prepayment.   Maker may prepay the entire outstanding Principal balance
of this Note prior to the Maturity Date.  Partial Principal payments are not
allowed unless agreed by Holder in writing prior to payment.




16.     Jury Trial Waiver.   Maker and Holder by their acceptance of this Note,
hereby waive their respective right to a trial by jury in any action or
proceeding based upon, or related to, this subject matter of this Note and the
business relationship that is being established.  This waiver is knowingly,
intentionally, and voluntarily made by Maker and Holder, and Maker acknowledges
that neither the Holder nor any person acting on behalf of Holder has made any
representations of fact to induce this waiver of trial by jury or has taken any
actions which in any way modify or nullify its effect.  Maker and Holder
acknowledge that this waiver is a material inducement to enter into a business
relationship, that Maker and Holder have already relied on this waiver in
entering into this Note and that each of them will continue to rely on this
waiver in their related future dealings.  Maker and Holder further acknowledge
that they been have represented (or have had the opportunity to be represented)
in the signing of this Note and in the making of this waiver by independent
legal counsel.













               _____    _____

                 Initial     Date




   












5







--------------------------------------------------------------------------------







17.   Persons Bound.

  Each person signing this Agreement, other than Secured Party, is a debtor and
the obligations of Debtors are joint and several.




DATED this 31st day of August, 2012.







MAKER:




Flexpoint Sensor Systems, Inc.










/s/ Clark Mower

 

By: Clark Mower

Its:  President





6





